Citation Nr: 0600819	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  03-25 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from August 1947 to August 
1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2002, a 
statement of the case was issued in February 2003, and a 
substantive appeal was received in August 2003.  

In October 2004, the veteran submitted a claim of entitlement 
to special monthly compensation based on loss of use of a 
creative organ.  The issue is not inextricably intertwined 
with the current appeal and is, therefore, referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The veteran's current service connected disabilities are 
Post-Traumatic Stress Disorder (PTSD) evaluated as 30 percent 
disabling, frostbite injury to the left foot including 
peripheral neuropathy evaluated as 30 percent disabling, 
frostbite injury to the right foot including peripheral 
neuropathy evaluated as 30 percent disabling, tinnitus 
evaluated as 10 percent disabling and hearing loss which has 
been assigned a non-compensable evaluation.  The combined 
service-connected rating is 60 percent from January 12, 1998 
and 70 percent from March 12, 1998.  

2.  The veteran is able to perform the basic functions of 
self-care and is not so helpless due to his service-connected 
disabilities as to be in need of the regular aid and 
attendance of another individual.

3.  The veteran is not substantially confined to his house 
due to his service-connected disabilities.




CONCLUSION OF LAW

The criteria for an award of special monthly compensation 
benefits based on the need for regular aid and attendance or 
by reason of being housebound have not been met.  38 U.S.C.A. 
§§ 1114, 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.352(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  8 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in a January 2004 
VCAA letter and the statement of the case have collectively 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in the January 2004 VCAA letter the appellant was 
advised of the types of evidence VA would assist in obtaining 
as well as the appellant's own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
January 2004 regarding what information and evidence was 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his or her 
possession that pertains to the claim.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on this 
claim have been accomplished and that adjudication of the 
claim, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Board also notes that the VCAA letter implicitly notified 
the appellant that he should submit any pertinent evidence in 
his possession.  In this regard, he was advised to identify 
any source of evidence and that VA would assist him in 
requesting such evidence.  The Board believes that a 
reasonable inference from such communication was that the 
veteran must also furnish any pertinent evidence he himself 
may have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded a VA Aid and Attendance examination in 
connection with this claim, and the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  Moreover, all available 
pertinent records, in service, private, and VA, have been 
obtained.  Significantly, no additional pertinent evidence 
has been identified by the appellant as relevant to the 
issues being adjudicated by this appeal.  The Board finds 
that no further action is required by VA to assist the 
veteran with the claim.  




Factual Background

A March 2001 VA clinical record includes complaints of pain 
in both legs.  It was indicated that the veteran had ataxia 
due to peripheral neuropathy.  He complained of a sensation 
of walking on pebbles.  

An July 2001 VA clinical record reveals that the veteran 
complained of intermittent pains in both feet since his 
initial cold injury in 1948.  The great toenails tended to 
break off spontaneously.  The assessment was cold injury and 
peripheral neuropathy.  

Associated with the claims file is a report of a VA aid and 
attendance or housebound examination which is dated in June 
2001.  The report indicates that the veteran was accompanied 
to the examination by his spouse.  He arrived by car.  The 
veteran was not hospitalized at the time of the examination.  
His main complaint was decreased vision in the right eye and 
being blind in the left eye.  The examiner noted that the 
veteran's vision did not meet the standards to be able to 
drive.  The examiner indicated that the veteran was able to 
walk one block without the aid of another person.  The 
examiner determined that the veteran's vision was 20/60 in 
the right eye and bare light perception in the left eye.  The 
diagnosis was decreased vision secondary to glaucoma and 
failed corneal transplant.  Driving assistance for the 
veteran would be helpful.  The examiner certified that the 
veteran did not require the daily skilled services of another 
person.  

An October 2002 VA clinical record indicates that the 
veteran's vision in the right eye was 20/30 and vision in the 
left eye was no light perception.  

A December 2002 VA clinical record indicates that the veteran 
had peripheral neuropathy and ataxia due to peripheral 
neuropathy.  It was noted that pain affected both his legs.  

In February 2003, the veteran alleged that problems with his 
legs was a significant impairment to his mobility.  

A May 2003 VA clinical record indicates that the veteran 
complained of pain in his legs as well as weakness.  The 
symptoms were worse at night.  He had to get up every hour to 
use the bathroom.  Physical examination revealed that he had 
decreased vision in the right eye and was blind in the left 
eye.  Strength was 5/5 and coordination was wide based and 
unsteady.  The impression was sensory neuropathy presumably 
related to frostbite.  

A document from the California Department of Motor Vehicles 
dated in September 2003 indicates that the veteran's driving 
privilege was revoked because of a physical disability.  

A September 2003 VA clinical record indicates that the 
veteran was ambulatory at that time.  

A September 2003 VA clinical record indicates that the 
veteran experienced significant stocking glove sensory loss.  
Gait was antalgic.  

A December 2003 neurological examination noted that the 
veteran's coordination was slightly worse in the left lower 
extremity and that his gait was slapping and unsteady.  A 
separate clinical record also dated in December 2003 
indicates that the had a fairly active lifestyle and was able 
to ambulate approximately 2 miles without difficulty.  

A March 2004 clinical record references the fact that the 
veteran was leaving for a cruise to Mexico.  

In April 2004, the veteran submitted a statement indicating 
that, due to medication he was taking which was prescribed by 
a VA physician, he experiences memory loss, drowsiness, 
confusion and was disoriented when he went outside.  He 
reported that he had to be driven to appointments by his 
spouse or his friends.  He also indicated that he experienced 
drowsiness, fatigue, impaired concentration, blurred vision, 
a rash and weight gain.  


Criteria and Analysis

The veteran seeks entitlement to special monthly compensation 
based on the need for the regular aid and attendance of 
another person or on the basis of being housebound.  In that 
regard, compensation at the aid and attendance rate is 
payable when the veteran, due to service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet or one hand and one foot, or is blind in both 
eyes, or is permanently bedridden or so helpless as to be in 
need of regular aid and attendance. 38  U.S.C.A. § 1114(l).  
Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which, by 
reason of the particular disability, cannot be done without 
aid; inability of the claimant to feed himself/herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment.  
"Bedridden" will be a proper basis for the determination, and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

Special monthly compensation is also payable where the 
veteran has a single service-connected disability rated as 
100 percent, without resort to individual unemployability, 
and, in addition: (1) has a service-connected disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service- connected 
disability, and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
as a result of his or her service- connected disabilities to 
his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

In June 2001, the veteran submitted his claim of entitlement 
to special monthly compensation.  In July 2002, the veteran 
argued that his visual problems prevented him from 
maintaining his independence and that, if not for his spouse, 
he would need assistance with the basic daily living needs.  

Review of the record reveals that the veteran's service-
connected disabilities are PTSD evaluated as 30 percent 
disabling, frostbite injury to the left foot including 
peripheral neuropathy evaluated as 30 percent disabling, 
frostbite injury to the right foot including peripheral 
neuropathy evaluated as 30 percent disabling, tinnitus 
evaluated as 10 percent disabling and hearing loss which has 
been assigned a non-compensable evaluation.  The combined 
service-connected rating is 60 percent from January 12, 1998 
and 70 percent from March 12, 1998.  

After reviewing the claims file, the Board must conclude that 
the criteria for aid and attendance benefits are not met.  
The evidence of records shows that the veteran is not a 
patient in a nursing home due to mental or physical 
incapacity, nor is he helpless or blind, or so nearly 
helpless and blind due to service-connected disability as to 
need the aid and assistance of another person.  While eye 
problems were noted, service connection is not in effect for 
any visual problems.  At any rate, the clinical records 
demonstrate that the veteran has sight in the right eye.  
Moreover, the evidence of record does not establish a factual 
need for aid and attendance due to service-connected 
disabilities.  Although service connection is in effect for 
disabilities of both feet and the veteran's gait has been 
described as ataxia, there is no indication in the claims 
file that he was unable to leave his premises due to 
difficulties with his lower extremities.  In fact, the 
December 2003 clinical record indicates that he was able to 
walk two miles.  There is also evidence of record indicating 
that the veteran was able to travel to different locations 
apparently without any special help.  There is no evidence of 
record demonstrating that the veteran was incapable of 
capable of dressing himself, keeping himself ordinarily clean 
and presentable and/or feeding himself.  The veteran can 
attend to the wants and needs of nature.  There is no 
indication that he was unable to protect himself from the 
hazards and dangers incident to his daily environment.   It 
is not established that his service-connected disabilities 
rendered him unable to attend to the needs of daily living 
without the regular aid and assistance of another person.  He 
is not prevented from performing activities outside his home, 
such as going to the doctor or shopping for food.  He is 
independent and can manage his own affairs.  While the 
veteran has submitted evidence of record indicating that he 
was no longer able to drive, this does not equate to a 
finding the veteran required the aid and attendance of 
another.  

The only evidence of record which indicates that the veteran 
requires the aid and attendance of another as a result of his 
service-connected disability is the veteran's own 
allegations.  The Board finds, however, that greater 
probative weight should be accorded the findings included in 
the report of the VA examination and the clinical records.  
The report of the June 2001 Aid and Attendance examination 
was based on a physical examination of the veteran and was 
promulgated by a trained medical professional who was 
specifically asked to determine, based on his professional 
judgment, if the veteran required the aid and attendance of 
another as a result of his service connected disability.  The 
examiner determined that the veteran did not require such 
services.  The opinion from the veteran does not have the 
same probative value as the opinion of a trained medical 
professional.  Accordingly, the Board concludes that the 
requirements for special monthly compensation based upon the 
need for regular aid and attendance of another person have 
not been met.  

The Board has also given consideration as to whether the 
veteran is housebound.  38 C.F.R. § 3.351(d).  However, the 
preponderance of the evidence is against a finding that the 
criteria for housebound benefits have been met.  As 
discussed, there is no evidence to indicate that the veteran 
is housebound.  He is not substantially confined, as a result 
of his service-connected disabilities, to his dwelling and 
the immediate premises, nor is he institutionalized due to 
his service-connected disabilities.


ORDER

The appeal is denied.  



	                        
____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


